 1

 2                                                                    JS-6
 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   HAROLD L. COLLINS,                         CASE NO.: 8:19-cv-00146-JLS
12
     Plaintiff,                                 JUDGMENT
13

14          vs.
15
     ENVER SOLAR INC., SMART
16   SOLAR MARKETING, and DOES 1
17
     through 10, inclusive, and each of them,
18   Defendants
19

20

21

22

23

24

25

26

27

28
 1
           JUDGMENT is hereby entered in favor of the plaintiff, Harold L. Collins,
 2
     and against the Defendants Enver Solar Inc. and Smart Solar Marketing, jointly
 3

 4   and severally, in the amount of thirty-eight thousand dollars ($38,000), plus costs.
 5

 6
     Dated: June 21, 2021
 7

 8

 9

10                                          HON. JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
